DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-12 and 14-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "measuring ... in each case a distance between the shapelet and the training data series at a plurality of different predefined positions of the training data series; ascertaining ... at least one minimal distance ...; and ... at least one change variable for at least one predefinable data point of the shapelet, the change variable being ascertained as a function of at least one of the measured distances; wherein the ascertainment of the minimum distance is followed by an ascertainment of a decision variable ... ; and wherein the change variable is also ascertained as a function of the decision variable and of the predefinable tolerance variable", in combination with the remaining claim elements as set forth in claim 2, and claims 3-12 and 16-21 depending therefrom.
The prior art does not disclose or suggest, "measuring ... in each case a distance between the shapelet and the training data series at a plurality of different predefined positions of the training data series; 102335766.14U.S. Pat. App. Ser. No. 16/183,807Attorney Docket No. BOSC.P11206US/1001047431Office Action of April 1, 2021ascertaining ... at least one minimal distance ... ; and ... at least one change variable for at least one predefinable data point of the shapelet, the change variable being ascertained as a function of at least one of the measured distances, wherein the ascertainment of the minimum distance is followed by an ascertainment of a decision variable ...; and wherein the change variable is also ascertained as a function of the decision variable and of the predefinable tolerance variable", in combination with the remaining claim elements as set forth in claim 14, and claim 22 depending therefrom.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 5/12/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 8 of the reply, Examiner is persuaded that in the amended claims the abstract ideas are used to improve another technology.
Applicant’s arguments, see remarks, filed 5/12/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on page 8 of the reply, Examiner agrees that the current amendment overcomes the previous rejections, by incorporating into the independent claims subject matter which was not previously art-rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patri et al. (2016/0217379) is cited for disclosing monitoring for equipment failure by analyzing time series data from sensors using a trained shapelet decision tree and a distance measure. However, this reference discloses using the distance measure between sensor data and shapelets to identify a failure, unlike Applicant's claimed invention, which measures the distance between training data and shapelets for training.
Beggel et al. ("Time series anomaly detection based on shapelet learning"; Published: 16 July 2018; Computational Statistics volume 34, pages 945–976 (2019)) is cited for disclosing a use of shapelets similar to that of the current application, but which does not qualify as prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852              

/ROY Y YI/               Primary Examiner, Art Unit 2852